Exhibit 10.1

AMENDMENT NO. 2

THIS AMENDMENT NO. 2, dated as of March 22, 2012 (this “Amendment”), of the
Credit Agreement referenced below by and among ARMSTRONG WORLD INDUSTRIES, INC.,
a Pennsylvania corporation, and ARMSTRONG WOOD PRODUCTS, INC., a Delaware
corporation, as Borrowers, the Guarantors identified herein and BANK OF AMERICA,
N.A., as Administrative Agent for and on behalf of the Lenders. Capitalized
terms used but not otherwise defined herein shall have the meanings provided in
the Credit Agreement.

W I T N E S S E T H

WHEREAS, a $1.05 billion revolving credit facility has been established pursuant
to the terms of that certain Amended and Restated Credit Agreement dated as of
November 23, 2010 (as amended and modified, the “Credit Agreement”) by and among
Armstrong World Industries, Inc., a Pennsylvania corporation, and Armstrong Wood
Products, Inc., a Delaware corporation, as Borrowers, certain subsidiaries of
Armstrong World Industries, Inc., as Guarantors, the Lenders identified therein
and Bank of America, N.A., as Administrative Agent and Collateral Agent;

WHEREAS, the Borrowers have requested certain modifications to the Credit
Agreement, including, among other things, the establishment of a $250 million
add-on term loan to the Term Loan B (the “Add-On Term Loan B”); and

WHEREAS, the Lenders have agreed to the requested amendments on the terms and
conditions set forth herein and have directed the Administrative Agent to enter
into this Amendment on their behalf.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendment. The Credit Agreement is, effective as of the Amendment
No. 2 Effective Date (as defined below), hereby amended as follows:

1.1. In Section 1.01 (Defined Terms), the following terms are added, or amended,
to read as follows:

“Add-On Term Loan B” means an add-on term loan to the Term Loan B in the
aggregate principal amount of $250 million, disbursed by certain Lenders to AWI,
net of original issue discount, on the Amendment No. 2 Effective Date.

“Amendment No. 2” means Amendment No. 2, dated as of March 22, 2012, to this
Credit Agreement.

“Amendment No. 2 Effective Date” means the date on which the conditions to
effectiveness for Amendment No. 2 have been met and Amendment No. 2 becomes
effective, being March 22, 2012.



--------------------------------------------------------------------------------

“Consolidated Excess Cash Flow” means, for any period for AWI and its
Subsidiaries, an amount equal to (a) Consolidated EBITDA minus (b) Consolidated
Capital Expenditures paid in cash minus (c) the cash portion of Consolidated
Interest Charges minus (d) cash taxes paid minus (e) Consolidated Mandatory
Funded Debt Payments minus (f) the amount of any voluntary prepayments of
Consolidated Funded Indebtedness (other than voluntary prepayments of revolving
lines of credit unless accompanied by a corresponding permanent reduction in the
commitments thereunder) during such fiscal year plus (g) Consolidated Net
Changes in Working Capital minus (h) the aggregate amount of cash consideration
paid during the period for Permitted Acquisitions minus (i) the aggregate amount
of Restricted Payments (other than the Special Dividend and the Second Special
Dividend) paid in cash by AWI during the period minus (j) cash expenditures not
deducted in calculating Consolidated EBITDA minus (k) all non-cash credits
included in Consolidated EBITDA minus (l) cash payment in respect of long-term
liabilities other than Indebtedness, minus (m) losses on sales of assets (cash
and non-cash), plus (iv) gains on sales of assets (cash and non-cash), in each
case on a consolidated basis determined in accordance with GAAP.

“Insurance Subsidiary” means a Subsidiary established by AWI or any of its
Subsidiaries for the purpose of, and to be engaged solely in the business of,
insuring the businesses or facilities owned or operated by AWI or any of its
Subsidiaries or joint ventures or to insure unrelated businesses, provided that
such unrelated business premiums do not exceed 35% of the annual premiums
collected by such Subsidiary.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) an Acquisition. For purposes of covenant compliance, the amount
of any Investment at any time shall be the amount actually invested, as
determined at the time of each such Investment, without adjustment for
subsequent increases or decreases in the value of such Investment, net of
(i) any return representing a return of capital with respect to such Investment
and (ii) any dividend, distribution or other return on capital with respect to
such Investment.

“Material Domestic Subsidiary” means any Domestic Subsidiary of AWI that
individually, or together with its Subsidiaries on a consolidated basis, has
assets of more than $2,000,000; provided, that in no event shall any Insurance
Subsidiary or Securitization Subsidiary constitute a Material Domestic
Subsidiary.

“Material First-Tier Foreign Subsidiary” means (a) Armstrong World Industries
(Australia) Pty. Ltd., (b) Armstrong World Industries Canada Ltd. and (c) any
other First-Tier Foreign Subsidiary that individually, or together with its
Subsidiaries on a consolidated basis, has assets of more than $10,000,000;
provided, however, that notwithstanding the foregoing, the following Foreign
Subsidiaries shall not constitute Material First-Tier Foreign Subsidiaries:
(i) any Foreign Subsidiary organized under the laws of the People’s Republic of
China or any state or other political subdivision thereof; (ii) any Insurance
Subsidiary; and (iii) any other Foreign Subsidiary if a pledge of such Foreign
Subsidiary’s Capital Stock violates any Law or could reasonably be expected to
have an adverse effect on the business of such Foreign Subsidiary.

“Second Special Dividend” means a dividend payable to shareholders of AWI in an
amount not to exceed $525 million declared on or after the Amendment No. 2
Effective Date.

 

2



--------------------------------------------------------------------------------

1.2. In Section 2.01(c) (Term Loan B), a new clause (iii) is added as follows:

(iii) Add-On Term Loan B. On the Amendment No. 2 Effective Date, the aggregate
principal amount of the Term Loan B was increased by the Add-On Term Loan B.

1.3. In Section 2.01(d) (Incremental Loan Facilities), clause (i) is amended to
read as follows:

(i) the aggregate amount of loans and commitments for all Incremental Loan
Facilities established after the Amendment No. 2 Effective Date (and
establishment of the Add-On Term Loan B) shall not exceed the greater of
(A) FOUR HUNDRED MILLION DOLLARS ($400,000,000) or (B) up to a Consolidated Net
Secured Leverage Ratio of 2.5:1.0;

1.4. In Section 2.05(b)(iv) (Mandatory Prepayments — Excess Cash Flow) the
lead-in language is amended to read as follows:

(iv) Excess Cash Flow. AWI shall make, or cause AWP to make, prepayment on the
Loan Obligations in an amount equal to the percentage of Consolidated Excess
Cash Flow for fiscal years ending December 31, 2013 and thereafter as shown
below:

1.5. Section 2.05(d)(ii) (Repricing Transaction Premium — Reconstituted Term
Loan B) is amended to read as follows:

(ii) Reconstituted Term Loan B. After the Amendment No. 2 Effective Date, if the
Borrowers make a voluntary prepayment of the Term Loan B within six months of
the Amendment No. 2 Effective Date in connection with any Repricing Transaction,
then the Borrowers will pay to the Administrative Agent for the ratable benefit
of the Term Loan B Lenders, a prepayment premium in an amount equal to one
percent (1.00%) of the principal amount so prepaid.

1.6. In Section 2.07(d) (Repayment of Loans — Term Loan B), the amortization
schedule is amended to read as shown on Schedule 2.07(d).

1.7. Section 6.10 (Insurance) is amended to read as follows:

6.10 Insurance. The properties of AWI and its Subsidiaries are insured with
financially sound and reputable insurance companies which may be Insurance
Subsidiaries, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where AWI or the applicable Subsidiary
operates. The insurance coverage of the Loan Parties as in effect on the Closing
Date is outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 6.10.

 

3



--------------------------------------------------------------------------------

1.8. Section 7.07 (Maintenance of Insurance) is amended to read as follows:

7.07 Maintenance of Insurance. Maintain in full force and effect insurance
(including worker’s compensation insurance, liability insurance, casualty
insurance and business interruption insurance) with financially sound and
reputable insurance companies which may be Insurance Subsidiaries, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where AWI or the applicable Subsidiary operate. The Collateral
Agent shall be named as lender’s loss payee, with respect to property insurance,
and as additional insured, with respect to general liability insurance.

1.9. Section 7.11 (Use of Proceeds) is amended to read as follows:

7.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) to finance
the Special Dividend and the Second Special Dividend, (b) to refinance existing
indebtedness, including indebtedness under the Existing Credit Agreement and
(c) to finance working capital, capital expenditures and other lawful corporate
purposes; provided that in no event shall the proceeds of the Credit Extensions
be used in contravention of any Law or of any Loan Document.

1.10. In Section 8.02 (Investments), subsections (g), (h) and (r) are amended,
subsection (s) is renumbered as (t) and a new subsection (s) added to read as
follows:

(g) Investments made after the Closing Date in Domestic Subsidiaries that are
not Guarantors, Foreign Subsidiaries and joint ventures, provided that the
aggregate principal amount outstanding of all such Investments made by Loan
Parties pursuant to this clause (g) shall not exceed on the date any such
Investment is made an amount equal to the greater of (A) the sum of (i) ten
percent (10%) of Consolidated Total Assets, plus (ii) to the extent not
reflected in the definition of “Investment”, the aggregate amount of dividends
and distributions made by any Domestic Subsidiary that is not a Guarantor,
Foreign Subsidiary or joint venture to AWI or any of its wholly-owned Domestic
Subsidiaries after the Closing Date, or (B) $300,000,000;

(h) to the extent not prohibited by applicable Law, loans or advances to
officers, directors and employees of AWI and its Subsidiaries made in the
ordinary course of business, (i) for travel, entertainment, relocation and other
ordinary business purposes, (ii) so long as no Default or Event of Default has
occurred and is continuing, in connection with such Person’s purchase of Capital
Stock and Capital Stock Equivalents of AWI in an aggregate principal amount
outstanding under this clause (ii) not to exceed $10,000,000 and (iii) for
purposes not described in the foregoing clauses (i) and (ii), in an aggregate
principal amount outstanding under this clause (iii) not to exceed $5,000,000;

(r) other Investments, provided that the aggregate principal amount outstanding
of all such Investments made pursuant to this clause (r) shall not exceed on the
date any such Investment is made an amount equal to the sum of (i) $100,000,000,
plus (ii) fifty percent (50%) of cumulative Consolidated Excess Cash Flow from
October 1, 2010, minus (iii) the aggregate amount of Restricted Payments (other
than the Special Dividend and the Second Special Dividend) made after the
Closing Date in excess of $25,000,000; provided that after giving effect thereto
in any such case, AWI and its Domestic Subsidiaries will have minimum Liquidity
of not less than $50,000,000;

 

4



--------------------------------------------------------------------------------

(s) in the event AWI or any of its Subsidiaries shall establish any Insurance
Subsidiary, Investments in an aggregate amount that does not exceed the minimum
amount of capital required under the Laws of the jurisdiction in which the
Insurance Subsidiary is formed (or any greater amount as may be reasonable and
prudent), plus the amount of any reasonable general corporate and overhead
expense of such Insurance Subsidiary; and

1.11. In Section 8.03 (Indebtedness), subsection (s) is amended to read as
follows:

(s) Indebtedness of Foreign Subsidiaries of AWI in an aggregate amount not in
excess of ten percent (10.0%) of Consolidated Foreign Assets; and

1.12. In Section 8.06 (Restricted Payments), subsection (h) is renumbered as
(i) and a new subsection (h) is added, to read as follows:

(h) the Second Special Dividend up to $525 million; provided that the dividend
is declared and paid on or before June 30, 2012; and

1.13. Section 8.11(b) (Financial Covenants — Consolidated Net Leverage Ratio) is
amended to read as follows:

(b) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
as of the end of any fiscal quarter of AWI to be greater than:

 

September 30,

Fiscal Quarters Ending

     Maximum Consolidated
Net Leverage Ratio

Closing Date through December 31, 2013

     4.5:1.0

After December 31, 2013 through March 31, 2015

     4.0:1.0

After March 31, 2015

     3.75:1.0

Section 2. Representations and Warranties, No Default. Each of the Loan Parties
hereby represents and warrants that as of the Amendment No. 2 Effective Date,
after giving effect to the amendments set forth in this Amendment, (i) no
Default or Event of Default exists and is continuing and (ii) all
representations and warranties contained in the Credit Agreement are true and
correct in all material respects on and as of the date hereof, as though made on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects as of such earlier date.

Section 3. Effectiveness. Section 1 of this Amendment shall become effective on
the date (such date, if any, the “Amendment No. 2 Effective Date”) that the
following conditions have been satisfied:

(i) Consents. The Administrative Agent shall have received (i) signed consents
to this Amendment from the Required Lenders, and (ii) executed signature pages
hereto from each Loan Party;

(ii) Lender Joinder Agreement. The Administrative Agent shall have received a
fully executed Lender Joinder Agreement for the Add-On Term Loan B;

 

5



--------------------------------------------------------------------------------

(iii) Fees. The Administrative Agent shall have received all fees required to be
paid, and all expenses (including the reasonable fees and expenses of legal
counsel), on or before the Amendment No. 2 Effective Date;

(iv) Legal Opinions. The Administrative Agent shall have received a favorable
legal opinions from Cleary Gottlieb Steen & Hamilton LLP and Morgan, Lewis &
Bockius LLP, counsel to the Loan Parties, covering such matters as the
Administrative Agent may reasonably request and otherwise reasonably
satisfactory to the Administrative Agent;

(v) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of AWI dated the Amendment No. 2 Effective
Date certifying that (a) all representations and warranties shall be true and
correct in all material respects on and as of the Amendment No. 2 Effective Date
(although any representations and warranties which expressly relate to a given
date or period shall be required to be true and correct in all material respects
as of the respective date or for the respective period, as the case may be),
before and after giving effect to the borrowing and to the application of the
proceeds therefrom, as though made on and as of such date and (b) no Default or
Event of Default shall have occurred and be continuing;

(vi) Closing Certificates. The Administrative Agent shall have received from the
Loan Parties certified copies of resolutions and Organization Documents, or “no
change” certifications from the deliveries made on the Closing Date, and updated
incumbency certificates and specimen signatures, as appropriate; and

(vii) Notice of Borrowing. The Administrative Agent shall have received a notice
of borrowing for the Add-On Term Loan B.

Section 4. Guarantor Acknowledgment. Each Guarantor acknowledges and consents to
all of the terms and conditions of this Amendment, affirms its guaranty
obligations under and in respect of the Loan Documents and agrees that this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge any Guarantor’s obligations under the Loan Documents, except
as expressly set forth therein.

Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 6. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 7. Expenses. The Borrowers agree to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including the reasonable fees and
expenses of Moore & Van Allen PLLC.

Section 8. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

6



--------------------------------------------------------------------------------

Section 9. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, any other Agent or the Issuing Lenders, in each case under
the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of either such agreement or any other Loan Document. Except as expressly set
forth herein, each and every term, condition, obligation, covenant and agreement
contained in the Credit Agreement or any other Loan Document is hereby ratified
and re-affirmed in all respects and shall continue in full force and effect.
Each Loan Party reaffirms its obligations under the Loan Documents to which it
is party and the validity of the Liens granted by it pursuant to the Collateral
Documents. This Amendment shall constitute a Loan Document for purposes of the
Credit Agreement and from and after the Amendment No. 2 Effective Date, all
references to the Credit Agreement in any Loan Document and all references in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, shall, unless expressly provided
otherwise, refer to the Credit Agreement as amended by this Amendment. Each of
the Loan Parties hereby consents to this Amendment and confirms that all
obligations of such Loan Party under the Loan Documents to which such Loan Party
is a party shall continue to apply to the Credit Agreement as amended hereby.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS:    

ARMSTRONG WORLD INDUSTRIES, INC.,

a Pennsylvania corporation

    By:   /s/ Thomas J. Waters     Name:   Thomas J. Waters     Title:   Vice
President and Treasurer    

ARMSTRONG WOOD PRODUCTS, INC.,

a Delaware corporation

    By:   /s/ Thomas J. Waters     Name:   Thomas J. Waters     Title:  
Treasurer

ARMSTRONG WORLD INDUSTRIES, INC.

AMENDMENT NO. 2



--------------------------------------------------------------------------------

GUARANTORS:    

ARMSTRONG REALTY GROUP, INC.,

a Pennsylvania corporation

    By:   /s/ Thomas J. Waters     Name:   Thomas J. Waters     Title:  
President    

ARMSTRONG VENTURES, INC.,

a Delaware corporation

    By:   /s/ Thomas J. Waters     Name:   Thomas J. Waters     Title:  
Assistant Treasurer    

AWI LICENSING COMPANY,

a Delaware corporation

    By:   /s/ Thomas J. Waters     Name:   Thomas J. Waters     Title:  
Treasurer    

ARMSTRONG HARDWOOD FLOORING COMPANY,

a Tennessee corporation

    By:   /s/ Thomas J. Waters     Name:   Thomas J. Waters     Title:  
Treasurer    

PATRIOT FLOORING SUPPLY, INC.,

a Delaware corporation

    By:   /s/ Thomas J. Waters     Name:   Thomas J. Waters     Title:   Vice
President and Treasurer    

HOMERWOOD HARDWOOD FLOORING COMPANY,

a Delaware corporation

    By:   /s/ Thomas J. Waters     Name:   Thomas J. Waters     Title:  
Treasurer

ARMSTRONG WORLD INDUSTRIES, INC.

AMENDMENT NO. 2



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:    

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

    By:   /s/ Kimberly D. Williams     Name:   Kimberly D. Williams     Title:  
Vice President

ARMSTRONG WORLD INDUSTRIES, INC.

AMENDMENT NO. 2



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 2

 

To: Bank of America, N.A., as Administrative Agent

 

Date: March     , 2012

 

Re: Amended and Restated Credit Agreement dated as of November 23, 2010 (as
amended and modified, the “Credit Agreement”) among Armstrong World Industries,
Inc., a Pennsylvania corporation, and Armstrong Wood Products, Inc., a Delaware
corporation, as Borrowers, the subsidiaries and affiliates identified therein,
as Guarantors, the Lenders identified therein and Bank of America, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings provided in the Credit Agreement.

Amendment No. 2 (the “Subject Amendment”) to the Credit Agreement.

Ladies and Gentlemen:

This letter serves to confirm our receipt of and consent to the Subject
Amendment. We hereby authorize and direct you, as Administrative Agent, to
execute and deliver the Subject Amendment on our behalf upon your receipt of
executed copies of this Consent from the Required Lenders under the Credit
Agreement, and agree that you, the Borrowers and the other Credit Parties may
rely on such authorization and direction.

 

Sincerely,

 

[Type Name of Lender Here In All Caps]

By:    

Name:

Title:

 



--------------------------------------------------------------------------------

Schedule 2.07(d)

Schedule of Principal Amortization Payments for the Term Loan B after giving
effect to

the Add-On Term Loan B contemplated in Amendment No. 2